Citation Nr: 0328309	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals, concussion, lower back, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for scars, 
face and right lower lip, secondary to shrapnel wounds, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for 
multiple scars, shrapnel wounds, back, left thigh, left knee, 
and left leg. 

4.  Entitlement to a compensable disability rating for scars, 
shrapnel wounds, right knee. 

5.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disorder(s) (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
June 1945.  He is the recipient of several awards, to include 
the Purple Heart, Combat Infantryman Badge, and the Silver 
Star, for his combat service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A December 2001 rating decision denied increased 
ratings for the veteran's various scars, as residuals of 
shrapnel wounds, but did allow an increase from 10 to 20 
percent for his back disorder.  That decision also denied 
TDIU.  A May 2002 rating decision granted service connection 
for PTSD, with assignment of a 30 percent disability rating.

It appears from the record that the veteran has been 
receiving service-connected compensation, rather than 
disability pension benefits, because that is the greater 
benefit.  See October 2001 letter.  In July 2002, the veteran 
submitted a claim for unreimbursed medical expenses and 
stated that he wanted to convert to pension if this was the 
greater benefit.  The RO denied the medical expenses claim, 
stating that he was not eligible for such a benefit since he 
was receiving disability compensation.  It is unclear, 
however, whether the veteran was attempting to reopen his 
claim for disability pension on the basis of increased 
medical expenses, as he was instructed in the October 2001 
letter.  As the RO did not address this matter, it is 
REFERRED to the RO for appropriate action.  The Board notes 
the July 2002 statement from the veteran also requested 
consideration for aid and attendance benefits.

In his June 2002 substantive appeal, the veteran stated that 
he felt he was entitled to a 30 percent rating for his 
varicose veins.  He is not, however, service-connected for 
this disorder, nor has such a claim ever been adjudicated by 
the RO.  This issue is also REFERRED to the RO for 
appropriate action.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said, in this case, that there has 
been sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate any of these claims, what his responsibilities 
were with respect to the claims, and whether VA would assist 
him in any manner.  For these reasons, the Board is 
constrained to remand this case for compliance with the 
notice and duty to assist provisions contained in this law 
and to ensure the veteran has had full due process of law.  

There is currently a lack of any VA or private medical 
records showing recent treatment for the veteran's service-
connected conditions.  However, the April 2002 VA psychiatric 
examination noted that he was taking medication for pain and 
circulation problems.  The veteran is advised that in 
response to the VCAA notification, he should inform VA where 
he is receiving medical treatment for his service-connected 
disabilities.

It is also necessary to remand the back and scar claims 
because the criteria for rating such disabilities were 
recently amended.  Effective August 30, 2002, the rating 
criteria for evaluating skin disorders, such as scars, were 
amended.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Effective September 26, 2003, the rating criteria for 
evaluating spine disorders were amended.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  

The veteran should be afforded new VA examinations upon 
remand.  These examinations are necessary for several 
reasons.  First, the back disorder and scars should be 
examined in accordance with new rating criteria, and that 
examination would also provide more current information on 
the severity of the service-connected conditions.  Second, 
the disability rating for the veteran's shrapnel wound 
residuals was originally based, at least in part, on muscle 
damage, but that was subsequently changed to ratings for 
scars only.  The veteran's complaints (i.e., occasional knee 
and hip pain) indicate the need to examine him to be sure he 
is receiving a disability rating for all manifestations of 
the service-connected disorder.  Third, the basis of the RO's 
denial of the TDIU claim was that the veteran's 
unemployability was the result of nonservice-connected 
conditions.  There are, however, no such conditions 
documented in the current medical evidence, and the new VA 
examinations should include medical opinions as to the effect 
of the veteran's service-connected disorders on his 
employability.

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to these claims.  In 
particular, ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. § 3.159, 
are fully complied with and satisfied.  
Notify the veteran of what evidence, if 
any, he is to submit and what evidence VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003), as well as any controlling 
guidance issued after the date of this 
Board decision.  

2.  After obtaining any medical evidence 
identified by the veteran and/or allowing 
him an appropriate time period to respond 
to the VCAA notification, schedule him 
for the following VA examinations:  
scars, psychiatric, and orthopedic.  
Provide the claims file to the examiners 
for review.

Scars:  The examiner should thoroughly 
describe the location, size, area 
affected, and disfiguring characteristics 
(if any) from the service-connected 
shrapnel wound scars on the veteran's 
face, right lower lip, right knee, back, 
left thigh, left knee, and left leg.  If 
possible, color photographs should be 
taken.  The examiner should provide an 
opinion as to the effect, if any, of the 
scars on the veteran's ability to obtain 
and maintain employment.

Psychiatric:  The examiner should conduct 
any and all testing necessary to evaluate 
the service-connected PTSD.  A Global 
Assessment of Functioning (GAF) score 
should be assigned.  The examiner should 
discuss the effect the veteran's service-
connected PTSD has upon his daily 
activities and the relative degree of 
industrial impairment caused by this 
condition, including the effect, if any, 
of this condition on his ability to 
obtain and maintain employment.

Orthopedic:  The examiner should conduct 
any and all testing necessary to evaluate 
the service-connected residuals of 
concussion to the lower back, to include 
range of motion testing.  Any functional 
impairment, weakness, incoordination, 
etc., resulting from the service-
connected back disorder should be 
discussed.  The examiner should discuss 
the effect the veteran's service-
connected back disorder has upon his 
daily activities and the relative degree 
of industrial impairment caused by this 
condition, including the effect, if any, 
of this condition on his ability to 
obtain and maintain employment.

The examiner should also provide an 
opinion as to whether the veteran 
currently has any joint or muscle 
symptomatology attributable to the 
service-connected shrapnel wounds.  
Please see 1946 VA examination report and 
1946 rating decision referencing a 
moderately severe combat wound to Muscle 
Group XV, left, and 1958 VA examination 
report.  If muscle disability is found as 
a result of the in-service shrapnel 
wounds, please provide information as to 
signs and symptoms of impairment such as 
strength testing, endurance, fascial 
defects, impaired tone, atrophy, fatigue, 
etc.




3.  After ensuring that the VA 
examination reports are adequate and any 
other necessary development has been 
completed, readjudicate these claims.  
Consider the amendments to the rating 
criteria for evaluating skin disorders, 
such as scars, and back disorders.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002); 
68 Fed. Reg. 51454-51458 (August 27, 
2003).

If any claim remains denied, provide the 
veteran and his representative a 
supplemental statement of the case 
(SSOC), which includes citation to the 
new criteria for rating scars and back 
disorders.  Allow an appropriate period 
of time for response.

Then, return the case to the Board, if appropriate.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until further notice.  

This case must be afforded expeditious treatment.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

